DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the at least one polyphaser winding" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the at least one polyphaser winding" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (20170259368) in view of Pozzobon (EP1677413A1).
Regarding claim 21, Enyedy discloses an engine driven welding-type power supply, comprising: 
an engine (14); 
a generator (12), connected to the engine, and configured to provide a generator output (Fig. 3), wherein the generator includes exactly one polyphase windings (par. 0016, 0025, and 0028), wherein the generator output has more than one phase and the generator output is derived from the polyphase windings (Fig. 3; par. 0016, 0025, and 0028); 
an input power circuit (42) connected to the generator output and configured to preregulate power from the generator output to a high voltage bus; 
a welding-type power circuit (44), connected to the input circuit (Fig. 3), and configured to provide a welding-type output (par. 0026); 
an auxiliary power circuit (54) connected to the input circuit (Fig. 3), and configured to provide an auxiliary power output (par. 0018); and 
a controller (32) connected to the auxiliary power circuit and the welding-type power circuit (Fig. 3).
Enyedy DIFFERS in that it does not disclose the generator includes exactly one polyphase winding. Attention, however, is directed to the Pozzobon reference, which discloses a generator including exactly one polyphase winding (par. 0002, 0004, 0011, and 0018). Pozzobon teaches that this configuration is advantageous for reducing size, weight, construction difficulty, and cost (par. 0001-0004).

Regarding claim 27, the at least one polyphase winding is a three phase winding (par. 0016 and 0028).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy in view of Pozzobon as applied to claim 21 above, and further in view Albrecht (20050263514).
Regarding claim 22, the modified Enyedy DIFFERS in that it does not disclose the controller includes a no load module having an output connected to the welding-type power circuit and the auxiliary power circuit. Attention, however, is directed to the Albrecht reference, which discloses a controller (56) including a no load module (42, 44, and 46; Fig. 2; par. 0028 to 0036 describe the no load conditions under which the engine, 36, is started to provide on demand power during engine startup) having an output connected to a welding-type power circuit (46) and an auxiliary power circuit (claim 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Enyedy reference in view of the teachings of the Albrecht reference by employing a no load module as claimed for the purpose providing on demand power during engine startup.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy in view of Pozzobon as applied to claim 21 above, and further in view of Cole et al. (20050046191).
Regarding claim 23, the modified Enyedy DIFFERS in that it does not disclose the engine includes an air intake and an air flow path that receives air from the air intake, and wherein the generator is located in the air flow path. Attention, however, is directed to the Cole reference, which discloses another power supply comprising an engine that includes an air intake and an air flow path that receives air from the air intake, and wherein the generator is located in the air flow path (par. 0040 and 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Enyedy reference in view of the teachings of the Cole reference by employing an air flow path as claimed for the purpose of providing cooling air to the generator and engine.
Regarding claim 24, the modified Enyedy DIFFERS in that it does not disclose the generator is connected to function as a flywheel to the engine, and further wherein the engine does not include a flywheel other than the generator. Attention, however, is directed to the Cole reference, which discloses a generator connected to function as a flywheel to an engine (par. 0012, 0029, and 0035 of Cole), and further wherein the engine does not include a flywheel other than the generator (par. 0010, 0012, 0029, and 0035 of Cole). Cole teaches that this configuration eliminates excessive components and reduces weight (par. 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Enyedy 
Regarding claim 25, the modified Enyedy DIFFERS in that it does not disclose a rotor and shaft as claimed. Attention, however, is directed to the Cole reference, which discloses a rotor (237) and engine including a shaft (213) that rotates the rotor, and wherein the rotor is near a first end of the shaft, and wherein the first end of the shaft is cantilevered (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Enyedy reference in view of the teachings of the Cole reference by employing a rotor and shaft as claimed because they are some of the basic components necessary to operate an engine-driven power supply.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy in view of Pozzobon and Cole et al. as applied to claim 25 above, and further in view of Carlsson (3828754).
Regarding claim 26, the shaft is not supported by a bearing within the generator (Fig. 4 of Cole shows that the shaft is supported by a mounting portion 238’, not a bearing).
The modified Enyedy DIFFERS in that it does not disclose the shaft is supported by at least one bearing within the engine. Attention, however, is directed to the Carlsson reference, which discloses another engine driven power supply (Fig. 1) comprising a shaft (16) supported by at least one bearing (17) within the engine (2; Fig. 1).
.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy in view of Pozzobon as applied to claim 21 above, and further in view of Nishimura (4959595) and Madsen (20160256950). 
Regarding claim 28, the modified Enyedy DIFFERS in that it does not disclose the at least one polyphase winding is arranged in a Y connection and the auxiliary output is a split phase auxiliary output. 
In regard to the Y connection, attention is directed to the Nishimura reference, which discloses at least one polyphase winding arranged in a Y connection (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Enyedy reference in view of the teachings of the Nishimura reference by arranging the windings in a Y connection because it is one of a number of well-known connection methods that would have been available for one of ordinary skill in the art to choose from and it would have been expected to perform equally well as demonstrated by Nishimura.
In regard to the split phase, attention is directed to the Madsen reference, which discloses a split phase auxiliary output (par. 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONNELL A LONG/Primary Examiner, Art Unit 3754